                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

TONYA L. SANDERS                                                               PLAINTIFF

V.                        CASE NO. 1:18-CV-00018-BRW-BD

SOCIAL SECURITY ADMINISTRATION                                              DEFENDANT

                           RECOMMENDED DISPOSITION

       This Recommended Disposition (“Recommendation”) has been sent to Judge Billy

Roy Wilson. Parties may file written objections to this Recommendation. Objections

should be specific and should include the factual or legal basis for the objection.

       To be considered, objections must be received in the office of the Court Clerk

within 14 days of this Recommendation. If no objections are filed, Judge Wilson can

adopt this Recommendation without independently reviewing the record. By not

objecting, parties may also waive the right to appeal questions of fact.

I. Introduction:

      On June 30, 2015, Tonya L. Sanders applied for disability benefits, alleging

disability beginning April 30, 2015. (Tr. at 76) Her claims were denied initially and upon

reconsideration. Id. After conducting a hearing, the Administrative Law Judge (“ALJ”)

denied her application. (Tr. at 87). Ms. Sanders requested that the Appeals Council

review the ALJ’s decision, but that request was denied. (Tr. at 1) Therefore, the ALJ’s

decision now stands as the final decision of the Commissioner. Ms. Sanders filed this

case seeking judicial review of the decision denying his benefits.
II. The Commissioner=s Decision:

       The ALJ found that Ms. Sanders had not engaged in substantial gainful activity

since the alleged onset date of April 30, 2015. (Tr. at 79) At step two of the five-step

analysis, the ALJ found that Ms. Sanders had the following severe impairments:

degenerative disc disease, status post decompression and discectomy, anxiety, and

depression. Id.

       After finding that Ms. Sanders’s impairments did not meet or equal a listed

impairment (Tr. at 79), the ALJ determined that Ms. Sanders had the residual functional

capacity (“RFC”) to perform the full range of work at the light level with additional

limitations. (Tr. at 81). She could only occasionally stoop, kneel, crouch, and crawl. Id.

She could occasionally work overhead and climb stairs or ladders. Id. She could perform

simple, routine tasks and have occasional changes in the routine work setting. Id. She

could tolerate only incidental contact with the public and coworkers. Id.

       The ALJ next found that Ms. Sanders was unable to perform any past relevant

work. (Tr. at 85) At step five, the ALJ relied on the testimony of a Vocational Expert

("VE") to find, based on Ms. Sanders’s age, education, work experience and RFC, that

she could perform work in the national economy as motel cleaner and sales attendant.

(Tr. at 87). Based on that finding, the ALJ held that Ms. Sanders was not disabled. Id.

III. Discussion:

       A. Standard of Review

       In this appeal, the Court must review the Commissioner’s decision for legal error

and assure that the decision is supported by substantial evidence on the whole record.
Brown v. Colvin, 825 F.3d 936, 939 (8th Cir. 2016) (citing Halverson v. Astrue, 600 F.3d

922, 929 (8th Cir. 2010)). Stated another way, the decision must rest on enough evidence

that “a reasonable mind would find it adequate to support [the] conclusion.” Halverson,

600 F.3d at 929. The Court will not reverse the decision, however, solely because there is

evidence to support a conclusion different from that reached by the Commissioner.

Pelkey v. Barnhart, 433 F.3d 575, 578 (8th Cir. 2006).

      B. Ms. Sanders’s Arguments on Appeal

      Ms. Sanders contends that substantial evidence does not support the ALJ=s

decision to deny benefits. She argues that the ALJ should have ordered a physical

consultative medical examination, and because he did not, the RFC was inadequate.

After reviewing the record as a whole, the Court concludes that the ALJ did not err in

denying benefits.

      Ms. Sanders suffered from back and neck pain arising from degenerative disc

disease. An MRI showed mild-to-moderate lateral stenosis of the lumbar spine and

moderately severe foramen stenosis. (Tr. at 483) X-rays of the lumbar spine showed mild

scoliosis and moderately severe degenerative changes. (Tr. at 484) These testing results

line up with the ALJ’s classification of degenerative disc disease as a severe impairment.

       On April 20, 2015, Scott Schlesinger, M.D., a neurosurgeon, found that Ms.

Sanders had full range of motion in the lumbar spine and that her gait was normal. (Tr. at

481-482) Straight-leg raise was negative. Id. There was no tenderness to palpation. Id.


                                            3
Normal examination findings are not indicative of disabling pain. Gowell v. Apfel, 242

F.3d 793, 796 (8th Cir. 2001). Dr. Schlesinger recommended a steroid injection and

physical therapy. (Tr. at 484) Pain decreased with physical therapy and Ms. Sanders was

instructed by the therapist to exercise. (Tr. at 486-488) She was also told to exercise and

lose weight by her PCP. (Tr. at 463) A physician’s recommendation to exercise suggests

that a claimant has an increased functional capacity. See Moore v. Astrue, 572 F.3d 520,

524 (8th Cir. 2009).

       Ms. Sanders underwent a decompression and discectomy at L3-L4 in April 2016.

(Tr. at 644) She had some complications from wound infections and returned for

debridement of the wound site in May 2016. (Tr. at 648) She was better by the time of

her discharge, and she continued to improve. (Tr. at 652-654) Improvement in condition

supports an ALJ’s finding that a claimant is not disabled. See Lochner v. Sullivan, 968,

F.2d 725, 728 (8th Cir. 1992). There was no more evidence of treatment for Ms.

Sanders’s back condition during the relevant time-period.

       Dr. Schlesinger said in October 2015 that it would be difficult for Ms. Sanders to

carry out any physical work. (Tr. at 537) The ALJ gave little weight to this opinion

because it was vague and did not rule out light work. (Tr. at 85) Also, the opinion was

given before Ms. Sanders’ back surgery and her subsequent improvement. The two state-

agency reviewing medical consultants found that Ms. Sanders was capable of light work.




                                             4
As the ALJ noted, the opinion evidence was supported by objective and clinical testing,

and it did not rule out light work.

       Ms. Sanders contends that the ALJ should have ordered a physical consultative

examination. The ALJ has a duty to develop the record fully, even when the claimant is

represented by counsel, and must order a consultative examination if it is necessary to

make an informed decision. Dozier v. Heckler, 754 F.2d 274, 276 (8th Cir. 1985). An

examination is required, however, only if there is insufficient medical evidence in the

record to determine whether a claimant is disabled. Martise v. Astrue, 641 F.3d 909, 926–

27 (8th Cir. 2011).

       The record evidence was not in conflict, nor was it insufficient with respect to Ms.

Sanders’s back condition. The record shows that Ms. Sanders improved with treatment.

Medial branch blocks reduced her pain by 80%. (Tr. at 9) Her pain also decreased with

physical therapy. (Tr. at 486) She improved after back surgery; and she was able to cook,

shop for groceries, wash dishes, and volunteer. (Tr. at 82) Such daily activities undermine

her claims of disability. Shannon v. Chater, 54 F.3d 484, 487 (8th Cir. 1995). The ALJ

assigned an RFC based on a fully developed record, and the RFC incorporated all of Ms.

Sanders’ limitations.

IV. Conclusion:

       There is substantial evidence to support the Commissioner=s decision that Ms.

Sanders was not disabled. The record was fully developed, and the RFC incorporated all


                                             5
of Ms. Sanders’s limitations. The decision, therefore, should be affirmed. The case

should be dismissed, with prejudice.

      DATED this 8th day of February, 2019.




                                         ___________________________________
                                         UNITED STATES MAGISTRATE JUDGE




                                            6
